  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 1 of 11 - Page ID # 455



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRIENNE SPLITTGERBER,                          )       Case No. 8:17-cv-280
                                               )
                                               )
                       Plaintiff               )
vs.                                            )
                                               )
BRADLEY RICE,                                  )
                                               )
                       Defendant.              )


            BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

       This matter is before the Court on the Motion of the Defendant Bradley Rice’s (Rice)

motion for summary judgment based upon his defense of qualified immunity. Rice previously

moved to dismiss the Amended Complaint for failure to state a claim against him (Filing 27). That

motion was granted in part and denied in part. In its order denying Rice’s motion to dismiss the

Complaint on the basis of qualified immunity, the Court declared it needed additional information

before it could make that determination (Filing 36). Effectively, the only claim against the

Defendants Rice and Sankey are the claims set forth in the Second Claim For Relief, and alleged

violation of title 42 U. S. C. A. §1983 – denial of the Plaintiff’s rights to Equal Protection

       This motion is filed in conjunction with a similar motion filed by the Defendant Sankey

(Filing 81). To avoid duplication, we will cite to portions of the evidence filed by Sankey in support

of his motion. (Filing 83).




                                                   1
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 2 of 11 - Page ID # 456



                              NATURE OF THE ALLEGATIONS

       The Plaintiff Brienne Splittgerber (Brienne) seeks relief on several claims. All of her claims

relate directly or indirectly to the undisputed operative fact that as a candidate for the Nebraska

State Patrol, she submitted to a medical examination that was performed by the Defendant Stephen

Haudrich (Haudrich), a medical doctor. Haudrich performed the examination based upon a written

Medical Examination Report which included the elements of the medical examination to be

conducted. This examination took place on September 11, 2014.

       Relevant to this motion, during that examination, with a nurse present, Dr. Haudrich

conducted a visual examination of her genitals and anus. Brienne passed the physical and was

admitted to the training academy. She was later hired and took the oath and was employed as a

State Patrol Trooper.

       In the General Allegations of the Amended Complaint, Brienne opines that she voluntarily

submitted to this medical examination as part of the application process. But when she was later

“informed” that such an examination of her private parts was not medically necessary (Filing 9,

Par. 17), she complained about it to her superior Captain Williams. She claims that because this

examination was not necessary she became “increasingly anxious and concerned by the command

structures’ inaction” (Filing 9, Par. 17).

       She now claims that the physical examination violated her equal protection rights. First,

because she claims the examination of her genitals and anus was not medically necessary. It is not

clear how that claim implicates here “equal protection” claim. Second, she opines that men were

not subject to the same visual inspection of their genitals and anus. Finally, Brienne claims that

her “complaint” was ignored or not adequately investigated.




                                                 2
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 3 of 11 - Page ID # 457



       Relevant to this motion, she alleged in her Amended Complaint that on February 27, 2017,

she asked Rice about the status of “the investigation” (Filing 9, Par 18). At that time, Rice was the

Colonel in charge of the Nebraska State Patrol (Par. 6). Recalling the timeline, Brienne was

subjected to the unnecessary and discriminatory medical procedure by Haudrich on September 11,

2014. She complained about it to her superior Captain Williams in the fall of 2014. Williams is

not named in this suit. But she agrees that it was not until February of 2017, more than 2 years

later that she she contacted Rice about it.

                            STATEMENT OF MATERIAL FACTS

       The following material facts are not in dispute:

   1) Brienne filed suit against the Defendant Bradley Rice, and others under the provisions of

       28 U.S.C. § 1983 alleging a violation of her civil rights.

   2) Brienne was an applicant for the Nebraska State Patrol and was required to submit to a

       medical examination as part of the application. Filing 83-1, page 3, Sankey Deposition

       9:22-10:1.

   3) The medical examination was conducted pursuant to guidelines established by the

       Nebraska Law Enforcement Training Center (NLETC). Filing 85-8; Affidavit of Tammy

       Ringland.

   4) Haudrich was an independent contractor physician who performed physical examinations

       of trooper candidates and was not an employee of the Nebraska State Patrol. Filing 83-1,

       page 6, Sankey Deposition, 23:10-11; Filing 9, par. 8.

   5) The elements of the Medical Examination Report established by NLETC, was not a process

       that was under the jurisdiction or supervision of the Nebraska State Patrol or Rice. Filing

       85-1, Rice Deposition, 41:20-42:22.



                                                 3
8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 4 of 11 - Page ID # 458



6) That in conducting the medical examination, Haudrich followed the Medical Examination

   Report form and he conducted the examination accordingly. Filing 83-5, page 2-3,

   Haudrich Discovery Responses, No 6 & 7.

7) Rice did not participate in nor have any authority over, the elements of the physical

   examination that was given to trooper candidates. Filing 85-1, Rice Deposition, 10:20-

   11:25; 41:20-42:17.

8) Rice assumed his command as Superintendent of the State Patrol in March of 2015. Filing

   85-1, Rice Deposition 28:22-29:1.

9) Upon assuming his official duties, no formal paperwork existed evidencing that Brienne

   filed any complaint or any grievance related to her physical examination. Filing 83-2, pp

   6-7, Splittgerber Deposition 188:17-189:7; Filing 83-7, par.10; Filing 85-1, Sankey

   Deposition, 30:22-31:2)

10) Sankey, Rice’s predecessor, had been aware of the allegations, conducted an investigation

   and determined that there was nothing improper about the medical examination. Filing 83-

   1, page 3, Sankey Deposition, 11:14-12:6; Filing 83-7, pars 12-13.

11) Rice first learned of Brienne’s complaint about the nature of the physical examination on

   or about the February of 2017. Filing 85-1, Rice Deposition, 29:2-9.

12) Upon learning of her complaint, Rice immediately sought information through the chain

   of command and summoned agency Counsel Wendy Wussow and Human Resources

   Director Jerry Jensen to a meeting to find out information about the status of the complaint.

   Filing 85-1, Rice Deposition 33:3-34:10.

13) Rice instructed legal counsel and the HR Director to contact the medical facility to find out

   what was going on. Filing 85-1, Rice Deposition, 35:5-10.



                                             4
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 5 of 11 - Page ID # 459



   14) Rice responded to Brienne in May of 2017 that he was developing some different protocols

          for conducting the physicals and recommended a change in the procedure to allow trooper

          candidates to have a physician of their choice conduct the medical examinations 85-1 Rice

          Deposition, 39:25-40:1.

   15) Rice was relieved of his command on June 30, 2017 Filing 85-1; Rice Deposition, 41:10-

          14.

                                            ARGUMENT

 QUALIFIED IMMUNITY BARS PLAINTIFF’S CLAIM FOR DAMAGES AGAINST RICE

                                 IN HIS INDIVIDUAL CAPACITY

          Standard of Review

          Fed. R. Civ. P. 56 provides that a party may move for summary judgment on all or a part

of the plaintiff’s claims. The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. A genuine issue of material fact exists if the evidence is sufficient to allow a reasonable jury

to return a verdict in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242

(1989).

          Argument: Rice Did Not Violate Brienne’s Constitutional Rights

          Whether the Plaintiff can establish her claim that the visual inspection of her genitals and

anus were both medically unnecessary, applied only to males, and in some manner violated her

civil rights will not be discussed in this brief. However, since Rice is only a party to the Second

Claim - limited to the equal protection argument - we will limit our discussion as to whether Rice

has qualified immunity from any claim for money damages arising out of the Plaintiff’s claim.




                                                   5
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 6 of 11 - Page ID # 460



        Under §1983, to establish liability against a defendant in his individual capacity, because

vicarious liability is inapplicable to §1983 suits, a plaintiff must plead and prove that each

government-official defendant, through the official's own individual actions, violated the

Constitution.” Titus v. Stanton County, Neb., No. 8:12CV261, 2013 WL 1728575, 5 (D. Neb.

April 22, 2013). Liability under §1983 requires a causal link to, and direct responsibility for, the

deprivation of rights.

       To establish Rice’s personal liability, as a supervisory Defendant, Brienne must allege

and prove specific facts of personal involvement in, or direct responsibility for, a deprivation of

his constitutional rights.” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007). Further,

a supervisor cannot be vicariously liable for an employee's actions, and a failure to supervise

claim requires deliberate indifference or tacit authorization of the offensive act. Liebe v. Norton,

157 F.3d 574, 579 (8th Cir.1998). See White v. Holmes, 21 F.3d 277, 280 (8th Cir. 1994).

       The undisputed evidence is that Rice was not associated with the State Patrol at the time

of Brienne’s physical. Rice was not involved with, or had any authority over, the entity which

fashioned the elements of the physical examination for trooper candidates.

       Accordingly, Rice engaged in no act or omission that was causally connected to

Brienne’s claim that the examination by Haudrich violated her right to equal protection of the

law.

       Argument: At the Time of the Examination, Neither Brienne nor Haudrich were

       Employees of the State or Under Rice’s Supervision or Control.

       Preliminarily we note that although Breanne filed her complaint after she became an

employee of the State patrol. However, the events giving rise to her claims arose prior to her

being an employee of the State patrol.


                                                  6
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 7 of 11 - Page ID # 461



       The undisputed evidence is that Haudrich the medical doctor who conducted the

examination, was not an employee of the State Patrol. Rice did have any supervisory authority

over him. Those facts being undisputed, the circumstances under which Rice could be personally

liable to Brienne for damages resulting from a medical examination conduct on her by Haudrich

would be hard to imagine. Be that as it may, we address Brienne’s claims against Rice’s defense

of qualified immunity.

       Argument: Rice Did Not Violate Brienne’s Clearly Established Civil Rights

       Even assuming that Rice had some supervisory responsibility over the NLETC or

Haudrich, or a duty to investigate the claim, Brienne’s claim implicates the propriety of the

physical examination for fissures, fistula’s and hemorrhoids that was requested by the NLETC and

the propriety of Haudrich’s visual inspection of her genitals and anus for those conditions. Filing

83-9, Section No. 13, “Rectal” examination.

       As to the medical necessity of the examination, the agency that determined the necessity

of the medical examination is not a party to this suit. So, to the extent that Brienne opines that it is

somehow unnecessary for her to be examined for those medical conditions, she has simply sued

the wrong parties.

       To the extent Brienne opines that examining her for fissures, fistulas and hemorrhoids was

not the proper way to determine her fitness for her duties as a trooper, those conditions were not

established by Rice or the State Patrol. To the extent Brienne opines that Haudrich’s visual

examination of the genitals and anus for those conditions was not the proper method of

examination for those conditions, that complaint defies common sense. But even if there was a

difference of opinion about whether those conditions affected the applicant’s abilities as a trooper




                                                   7
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 8 of 11 - Page ID # 462



or there was better way to conduct that examination, the relevant question is what clearly

established civil right was violated either by the standard or the examination.

       Brienne alleges that Haudrich did not subject males to the same procedure, and this

somehow caused a hostile work environment. Although Haudrich denies that was the case, at least

this claim this sounds like discrimination based upon her sex. But there is nothing in the form or

the standard that limits the examination of those conditions to only females. So, it is not

discriminatory on its face.

       So, assuming that, as applied, Haudrich made an erroneous medical judgment that he would

only conduct the visual inspection of females. Perhaps Haudrich could be faulted for that decision.

But as noted, there is no causal connection between Haudrich’s actions and any act or omission of

Rice that created or sanctioned that decision because Rice was not with the State Patrol at the time.

       But even assuming that Rice had been in command of the State Patrol at the time, if the

agency responsible for defining the element of the examination believes the element is necessary

for the trooper candidate to qualify, how would Rice know, or even have reason to believe that

was not the case? If an outside third-party medical doctor conducting the requested examination

concluded that the visual examination was the proper method for examining for the condition, how

would Rice know or even have reason to believe that was not the case?

       If there develops a dispute in the professional community whether the medical conditions

were relevant to Brienne’s qualifications and/or the visual inspection was not the proper way to

examine for those conditions, how would Rice know, or even have reason to believe, which one

was correct? The answer is self-evident – he would not and could not know the answer to that

medical question.




                                                 8
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 9 of 11 - Page ID # 463



      The doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. Qualified immunity gives government

officials breathing room to make reasonable but mistaken judgments, and protects all but the

plainly incompetent or those who knowingly violate the law. Whether an official protected by

qualified immunity may be held personally liable for an allegedly unlawful official action

generally turns on the objective legal reasonableness of the action, assessed in light of the legal

rules that were clearly established at the time it was taken. Messerschmidt v. Millender, 565 U.S.

535, 546 (2012).

      Determining the question of qualified immunity involves the following two step inquiry:

(1) whether the facts shown by the plaintiff make out a violation of a constitutional or statutory

right; and (2) whether that right was clearly established at the time of the defendant’s alleged

misconduct.” Santiago v. Blair, 707 F.3d 984, 989 (8th Cir. 2013). Courts may address either prong

of the analysis first, Pearson v. Callahan, 555 U.S. 223, 236 (2009), and “the defendants are

entitled to qualified immunity unless the answer to both of these questions is yes.” McCaster v.

Clausen, 684 F.3d 740, 746 (8th Cir. 2012).

      So, at first blush, it would appear that if Brienne had sued the party who defined the

standards for the physical, that party would have been free to exercise their judgment on the matter.

That decision, ab initio, would have been clocked with qualified immunity.

      Even if there were a difference of opinion as to the medical necessity of the examination,

accepting one medical professional’s judgment over another could not logically inform Rice that

the nature of the examination requested by NLETC and as conducted by Haudrich implicated a

clearly established constitutional rights. Simply stated, there is no clearly established legal



                                                 9
  8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 10 of 11 - Page ID # 464



principle holding that is a violation of a female’s civil rights for her to voluntarily be subjected to

a medical examination that includes a visual examination of her intimate bodily parts as part of a

pre-employment physical. See, Aschroft v. Iqbal, 556 U.S. 662 (2009).

       Even if it is established that Haudrich, a third-party non-state actor, for some reason or

another did not conduct the same visual examination of male candidates, that claim was never

reported to Rice when he assumed command years later. The evidence is also undisputed that

when he was advised of Brienne’s “concern” he took action in the form of contacting agency

counsel, calling a meeting of the head of human resources and requesting a follow up. This follow

up resulted in Rice suggesting changes to the procedure to permit the trooper candidates to seek

their own physician to conduct the examination if female candidates were uncomfortable with

the third-party doctor doing so.

       It is also undisputed that Brienne’s original complaint was processed and investigated by

the State Patrol at the time. We know that then Superintendent Sankey conducted an investigation

and concluded that there was nothing improper with the examination. Sankey also asserts the

defense of qualified immunity. So, if Sankey is afforded that defense, a fortiori, Rice, his successor

would be entitled to the same defense.

       As a matter of fact and law, Rice did not violate Brienne’s constitutional rights. He was

not employed by the State Patrol at the time of the alleged incident. Rice had nothing to do with

the formulation of the NLETC standards. He was not aware of any issue with the medical

necessity or propriety of those standards or that it was only being applied to females, if that was

the case. He was not deliberately indifferent to, nor tacitly authorized, the alleged medical

examination of which Brienne complains.




                                                  10
 8:17-cv-00280-JFB-CRZ Doc # 87 Filed: 10/15/18 Page 11 of 11 - Page ID # 465



       Therefore, Rice cannot be vicariously liable for any act of his subordinates that occurred

prior to his command or acts or practices after he assumed command of which he was not aware.

Liebe v. Norton, 157 F.3d 574, 579 (8th Cir.1998). See White v. Holmes, 21 F.3d 277, 280 (8th

Cir. 1994). Nor can it be claimed that this novel issue about the propriety of the medical

examination infers that Rice was somehow “plainly incompetent for not knowing the law”.

Malley v. Briggs, 475 U.S. 335, 341 (1986).

                                       CONCLUSION

       For the reasons set forth herein, and as argued by Defendant Sankey, Summary Judgment

should be granted on Rice’s claim of qualified immunity and the complaint dismissed.

                                                     BRADLEY RICE, Defendant


                                                     s/Robert B. Creager
                                                     Robert B. Creager # 15370
                                                     ANDERSON, CREAGER &
                                                      WITTSTRUCK, P.C. LLO
                                                     1630 K Street
                                                     Lincoln, NE 68508
                                                     (402) 477-8800
                                                     Attorney for Defendant




                                               11
